                 Case 2:14-cv-01308-RFB-VCF Document 55 Filed 04/30/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Robin Johnson
                                                       '()$8/7JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:14-cv-01308-RFB-VCF
Legends Football League, LLC., et al.,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
PLAINTIFF ROBIN JOHNSON is entitled to judgment against DEFENDANTS LEGENDS FOOTBALL
LEAGUE, LLC, LINGERIE FOOTBALL LEAGUE, LLC, AND MITCHELL MORTAZA, in the amount of
$1,048,706.92, of which $437,105.19 is apportioned to unpaid minimum wage, $22,195.20 is apportioned to
unpaid overtime, and $459,300.39 is apportioned to liquidated damages.

Plaintiffs’ counsel shall recover attorneys’ fees against DEFENDANTS LEGENDS FOOTBALL LEAGUE,
LLC, LINGERIE FOOTBALL LEAGUE, LLC, AND MITCHELL MORTAZA, in the amount of
$125,360.56.

Plaintiffs’ counsel shall recover costs against DEFENDANTS LEGENDS FOOTBALL LEAGUE, LLC,
LINGERIE FOOTBALL LEAGUE, LLC, AND MITCHELL MORTAZA in the amount of $4,745.58.

         4/30/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
